DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 20 are entitled to a priority date of August 8, 2018.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate temperature control to thermoelectric generator. 


Information Disclosure Statement




Specification

The disclosure is objected to because of the following informalities: 

Paragraph 77 states: “Fig. 7 is an example of this,…” – referring to having an extra length (13) fold and stacked above or below the base body. However, Figure 7 does not depict this embodiment and does not show element (13). Examiner believes Paragraph 77 should be corrected to “Fig. 4 is an example of this,…”

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, Line 8 recites one of more vapour chambers. Line 10 then recites said vapour chambers (plural). It is unclear based on the plural use of chambers whether Claim 1 requires one or more as recited in Line 8, or definitely more than one, as recited in Line 10. Art will be applied under the interpretation that the claims require just one or more vapour chambers. 
Claim 3 recites the heat sinks, which lack antecedent basis due to Claim 3’s dependency on Claim 1 instead of Claim 2. Art will be applied under the interpretation that Claim 3 depends on Claim 2.
the heat sinks (plural). However, Claim 2 recites one or more heat sinks. It is unclear based on the plural use of heat sinks whether Claim 3 requires one or more as recited in Claim 2, or definitely more than one, as recited in Claim 3. Art will be applied under the interpretation that the claims require just one or more heat sinks.

Claim 3 recites …in particular the thermoelectric generators are between the heat spreader and the heat sinks. Use of the phrase “in particular”: is exemplary language. It is unclear whether what follows “in particular” is a required feature or merely optional. See MPEP 2173.05d. Art will be applied under the interpretation that what follows “in particular” is required. 

Claims 4, 5, 6, 13, 15 recite the vapour chambers (plural). It is unclear based on the plural use of chambers whether Claim 4 requires one or more as recited in Claim 1, or definitely more than one, as recited in Claim 4. Art will be applied under the interpretation that the claims require just one or more vapour chambers. 

Claims 7 and 9 recites one or more vapour chambers without an article, i.e. with “a”, “the”, “said”, or the like. It is unclear whether this lack of an article means that the recited one or more vapour chambers are different from those of Claim 1. Art the one or more vapour chambers. 

Claim 10 recites the liquid-to-vapour phase change material, which lacks antecedent basis. Art will be applied under the interpretation that the claim recites the liquid-to-vapour phase change fluid. 

Claim 12 recites the fluid. However, Claim 1 introduces both a working fluid and a hot-source fluid. It is unclear which of these fluids Claim 12 refers to. Art will be applied under the interpretation that the fluid refers to the hot-source fluid. 

Claim 16 recites the gas mixture, which lacks antecedent basis. 

All other pending claims are rejected due to their dependence on Claim 1. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7 – 9, 12, 14, 15, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2010/0186398) in view of Hiranuma et al. (hereafter “Hiranuma” – JP 2000-277177).

With regards to Claim 1:

Huber discloses a heat recovery system (Figure 5) for transferring heat from a hot-source fluid flow (heat source 117, vehicle exhaust from engine 151, Figure 5, see Paragraph 41) to a target application (thermoelectric generator 112), comprising:

a heat exchanger (unlabeled chamber through which heat source 117 flows through, see Figure 5) arranged for recovery of heat from the fluid flow, comprising an inlet and an outlet for said fluid flow (inlets, outlets 152, see Figure 5); and

a heat spreader (chamber 114, see Figure 5) between the heat exchanger and the target application, for transferring heat from the heat exchanger to the target application through said heat spreader (Paragraphs 56 – 63);

wherein said heat spreader comprises one or more vapour chambers (chamber 114, see Figure 5) arranged along the length of the heat spreader, and

wherein said vapour chambers comprise a working fluid (Paragraph 56: “a liquid 118, which can be vaporized, as a first working medium”), wherein the working fluid is a liquid-to-vapour phase change fluid (Paragraph 59: “When the temperature of the heat source 117 rises above the boiling temperature of the working medium Ts, then at least parts of the working medium 118 are vaporized in the chamber 114”). 

Huber does not explicitly disclose the vapour chamber also comprises a non-condensable gas. However, use of non-condensable gases in phase-change temperature control systems is widely known in the art. Hiranuma teaches a heat exchanger (heat pipe 3) transferring heat from a heat source (battery 1) to a target (ambient). The heat pipe comprises a working fluid that is a liquid-to-vapour phase change fluid (working fluid 4, see Paragraph 19, see hatched non-condensable gas (Paragraph 19: “A non-condensable gas is sealed in a normal heat pipe”, see shaded portion in Figure 2). Through the non-condensable gas and a valve to a gas reservoir, the heat pipe is able to control heat dissipation to the ambient (Paragraph 19: “When the amount of heat of the heating unit increases, the vapor pressure of the working medium increases, compresses the non-condensed gas, and the vapor of the working medium reaches the heat radiating unit, so that the condensation area of the heat radiating unit becomes longer. When the condensation area becomes longer, the heat radiation amount increases, and the heating portion of the VCHP is kept within a certain temperature range even if the heat amount increases. In addition, the temperature in the operating state can be arbitrarily determined by controlling the amount and pressure of the non-condensed gas to be enclosed”). MPEP 2143(a) teaches it is obvious to combine prior art elements according to know methods in order to yield predictable results. In this case, the use of non-condensable gases in conjunction with liquid to vapor working fluids are known in combination to yield improved controlled heat transfer. It would have been obvious to one of ordinary skill in the art to modify the system of Huber by making the chamber (114) of Huber a heat pipe as shown in Hiranuma and including a non-condensable gas in the chamber and other components associated with the heat pipe in order to better control heat transfer from the heat source fluid to the thermoelectric generator. 

With regards to Claim 2:

The Huber modification of Claim 1 teaches the target application comprises one or more thermoelectric generators (thermoelectric generator 112, Figure 5 of Huber) arranged along the length of the heat spreader (chamber 114, Figure 5 of Huber) and one or more heat sinks (heat sink 111, Figure 5 of Huber) for cooling the thermoelectric generators.

With regards to Claim 3:

The Huber modification of Claim 1 teaches the heat sinks are arranged along the length of the thermoelectric generators (as seen in Figure 5 of Huber), in particular the thermoelectric generators are between the heat spreader and the heat sinks (see Figure 5 of Huber, thermoelectric generator 112 is between heat sink 111 and het spreader chamber 114). 

With regards to Claim 4:

The Huber modification of Claim 1 teaches the vapour chambers are heat pipes or thermosiphons (chamber 114 of Huber qualifies as a heat pipe under broadest reasonable interpretation due to liquid-vapor phase transition and thermal conductivity, see also the heat pipe 3 of Hiranuma).

With regards to Claim 7:

The Huber modification of Claim 1 teaches an excess vapour condenser (recooler 116, Figure 5 of Huber or condensing portion 5, Figure 2 of Hiranuma) connected to one or more vapour chambers for condensing excess working fluid vapour. 

With regards to Claim 8:

The Huber modification of Claim 1 teaches an expansion tank (gas reservoir 6, Figure 2 of Hiranuma) connected to the excess vapour condenser for accumulating non-condensable gas.

With regards to Claim 9:

The Huber modification of Claim 1 teaches a buffer volume connected between one or more vapour chambers and the excess vapour condenser (see Figure 2 of Hiranuma, the valve portion between condensing portion 5 and gas reservoir 6 qualifies as a “buffer volume” under broadest reasonable interpretation).

With regards to Claim 12:

the fluid is an exhaust gas from a combustion engine (heat source 117, vehicle exhaust from engine 151, see Figure 5, Paragraph 41 of Huber). 

With regards to Claim 14:

The Huber modification of Claim 1 teaches the heat exchanger is arranged along the length of the heat spreader (as seen in Figure 5 of Huber, chamber holding hot source fluid 117 extends along a dimension of chamber 114). 

With regards to Claim 15:

The Huber modification of Claim 1 teaches the vapour chambers are interconnected to independent of each other (see Figure 5 of Huber, see also Paragraph 63: “The preferred exemplary embodiment of a thermoelectrical device as illustrated in FIG. 1 is not restricted to a flat arrangement, as illustrated in FIG. 1, of a heat source 117, chamber 114, thermoelectrical generator 112 and heat sink 111. Just as advantageously, a multi-layer structure may be produced, which has a plurality of heat sources 117, heat sinks 111 and a plurality of chambers 114, which are filled with a working medium 118, and thermoelectrical generators 112. The thermoelectrical arrangement may likewise advantageously be in a curved form”).



The Huber modification of Claim 1 teaches the non-condensable gas is a gas that is non-condensable at working pressure and temperature of the system (Hiranuma describes the gas as “non-condensable” and uses it in a battery setting – in an engine setting, where temperatures are even hotter, the gas would equally be non-condensable). 

With regards to Claim 18:

The Huber modification of Claim 1 teaches the system is arranged as a layered structure comprising, in order, the heat exchanger, the heat spreader and the target application (see Figure 5 of Huber, order of heat exchanger/container of 117, heat spreader 114, and TEG 112).

With regards to Claim 19:

The Huber modification of Claim 1 teaches the system comprises a plurality of said layered structures adjoined together, wherein each said layered structure is arranged in the same order as the adjoining structure or structures or is arranged in the reverse order of the adjoining structure or structures (see Paragraph 63 of Huber: “The preferred exemplary embodiment of a thermoelectrical device as illustrated in FIG. 1 is not restricted to a flat arrangement, as illustrated in FIG. 1, . 


Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2010/0186398) in view of Hiranuma et al. (hereafter “Hiranuma” – JP 2000-277177), further in view of Chen (CN 100413061).

With regards to Claims 5 and 6:

The Huber modification of Claim 1 does not explicitly teach the heat spreader comprises a metal body in which the vapour chambers are embedded and the vapour chambers are made of a first material and the metal body is made of a second material, wherein the first material has a lower conductive heat transfer resistance than the second material. Chen (Figures, 1 and 2) teaches a heat pipe system comprising a metal body (protective shell 10, see English translation, “depositing copper on the other side of the metal plate and other nanometer material so as to form the protective layer 10”) in which the vapour chambers are embedded (working fluid chamber 50) and the vapour chambers are made of a first material (inner shell 20) and the metal body is made of a second material, wherein the first material has a lower conductive heat transfer resistance than the second material (see English translation, “the shell 20 is made of materials with good thermal conductivity properties such as copper, aluminium, copper-aluminium alloy”). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of multiple materials to form the heat pipe is known in the art. Furthermore, the use of a metallic outer shell and an inner shell made for good thermal conductivity is known to improve heat transfer from the working fluid to the target fluid (see Chen English translation). It would have been obvious to one of ordinary skill in the art to modify the system of Huber as modified in Claim 1 to add the inner/outer shell features taught by Chen in order to improve conductivity as described. 

With regards to Claim 13:

The Huber modification of Claim 1 does not explicitly teach the vapour chambers comprise capillaries for capillary flow of working fluid liquid towards the heat exchanger. Chen (Figures, 1 and 2) teaches a heat pipe system comprising vapour chambers (cavity 50) comprising capillaries  (capillary structure 30) for capillary flow of working fluid liquid towards the heat exchanger. (Capillaries allows for “capillary force so that the heat is quickly transferred to the . 


Claims 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2010/0186398) in view of Hiranuma et al. (hereafter “Hiranuma” – JP 2000-277177), further in view of Kawabata et al. (hereafter “Kawabata” – JP 2001-280870).

With regards to Claims 10 and 11:

The Huber modification of Claim 1 does not explicitly teach the liquid-to-vapour phase change material is selected from the group consisting of: water, a heat transfer fluid which is a eutectic mixture of two stable organic compounds, and a heat transfer fluid which is a eutectic mixture of biphenyl and diphenyl oxide, and the non-condensable gas is selected from the group consisting of: air, nitrogen, carbon dioxide, argon, and helium. Kawabata, in a similar variable conductance heat pipe system, teaches a working fluid comprising water (Paragraph 31: “Water (not shown) as a working fluid is provided in the closed container 1 on the side of the evaporator 2”) and a non-condensable gas comprising helium 

With regards to Claim 16:

The Huber modification of Claims 10 and 11 teaches the working fluid and gas mixture is non-flammable or non self-ignitable (water and helium are not flammable or self-ignitable). 

With regards to Claim 17:

The Huber modification of Claims 10 and 11 teaches the non-condensable gas is a gas that is non-condensable at working pressure and temperature of the system (at standard pressure, helium liquefies at approximately -270 degrees C, which is significantly below the temperatures of the exhaust system of Huber). 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2010/0186398) in view of Hiranuma et al. (hereafter “Hiranuma” – JP 2000-277177), further in view of Meisner et al. (hereafter “Meisner” – US 2012/0073276). 

With regards to Claim 20: 

The Huber modification of Claim 1 teaches the system comprises a plurality of said layered structures joined as a prism see Paragraph 63 of Huber: “The preferred exemplary embodiment of a thermoelectrical device as illustrated in FIG. 1 is not restricted to a flat arrangement, as illustrated in FIG. 1, of a heat source 117, chamber 114, thermoelectrical generator 112 and heat sink 111. Just as advantageously, a multi-layer structure may be produced, which has a plurality of heat sources 117, heat sinks 111 and a plurality of chambers 114, which are filled with a working medium 118, and thermoelectrical generators 112. The thermoelectrical arrangement may likewise advantageously be in a curved form”), but does not explicitly teach a triangular, quadrangular, rectangular, pentagonal or hexagonal prism. Meisner teaches a plurality of thermoelectrical generators (50, Figure 3) and a phase change material (16, Figure 5) next to a vehicle exhaust (60, Figure 5). The plurality of TEGs are arranged in an octagonal prism arrangement (as seen in Figure 3). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, an octagonal arrangement is known to triangular, quadrangular, rectangular, pentagonal or hexagonal in order to yield the predictable benefits described above. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Kwak et al. (US 2016/0225974) – thermoelectric generator with phase change material (310) between heat source (H) and TEG. 

Zhou (CN 105822375) – heat pipe system connected to vehicle engine exhaust. 

Moors (WO 2012/038917) – exhaust system (20) with TEG (40) and PCM (60). 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, February 23, 2021